Having considered the petition, the answer, and the attached
                documents, we conclude that our intervention by extraordinary writ relief
                is not warranted as it appears that petitioner's petition for a writ of
                habeas corpus has, in fact, been filed by the district court.     See NRS
                34.160;   Pan, 120 Nev. at 228, 88 P.3d at 844. Accordingly, we
                              ORDER the petition DENIED.




                                                             Gibbons


                                                                                        J.
                                                             Douglas




                cc:   Robert Curtis Gibbons
                      Clark County District Attorney/Civil Division
                      Attorney General/Carson City
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A